--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Carter, Terry & Company.
3060 Peachtree Rd, Suite 1200,
Atlanta GA 30305
Phone: 404-364-3070-Member FINRA  SIPC




August 8, 2014


David Gasparine
 
Neohydro Technologies Corp aka Epoxy Inc
500 North Rainbow Boulevard
Suite 300
Las Vegas, NV 89107
 
Subject:  Private Placement Offering for Neohydro Technologies Corp aka Epoxy
Inc (NHYT.OB)


It is our understanding that Neohydro Technologies Corp aka Epoxy Inc, the
“Company”, desires to raise capital, as well as to fund the Company’s continuing
general operations. Based on our discussions, our pre­liminary review of the
financial information submitted to Carter, Terry & Company., referred heretofore
as the (“AGENT”) and rep­resentations you and your associates have made to us
with regard to the present and proposed business ac­tivities of the Company, its
operations and financial condition, we would like to confirm our interest in
acting as the Company’s exclusive Financial Advisor Investment Bank and
Placement Agent, on a "best efforts" basis..  In such role we would assist the
Company in one or more capital raises which might result in a private placement,
merger, acquisition, sale of assets, sale of common stock, sale of ownership
interest or any other financial transaction hereinafter referred to as a
"Transaction" upon the basic terms and conditions set forth herein (the
"Agree­ment"), as well as a full array of additional investment banking
services.


Section I: Services to be rendered


“AGENT” services will include (but not be limited to) the following:


(i)  
Arranging for one or more institutional investments of capital, as defined in
iii, (an “Investment,” which could include any variation thereof, including
common stock, preferred stock, mezzanine debt, senior secured debt, any other
financial instrument or a combination of several financial instruments), on a
best efforts basis (in a form and on terms satisfactory, in its sole judgment,
to the Company) to raise capital for use by the Company;



(ii)  
Any Investment will be placed in compliance with valid exemptions from
registration or qualification under federal securities laws, state securities
(“blue sky”) laws or foreign securities laws of each jurisdiction in which any
offers of an Investment may be made;

 
 
 
1

--------------------------------------------------------------------------------

 
(iii)  
Utilizing appropriate investment information materials or modifying existing
Company business plans and documents (collectively, the “Information
Memorandum”) to be provided to potential sources of financing. “AGENT” will
provide advice with respect to negotiating with all potential financing, merger
or acquisition candidates introduced (as defined in Section II below) to the
Company by “AGENT” (as defined below; any such identified and introduced
candidates, along with their affiliates, associates, subsidiaries, divisions and
related entities being hereinafter referred to as “Investor Candidates”) who
might be interested or involved in making an Investment in the Company,
including reviewing the preliminary and final documentation relating to any such
financing.  As used herein, “Investor Candidates” shall mean and include
individual, strategic and institutional investors of all types, introduced (as
defined in Section II below) to the Company by “AGENT” including individuals,
trusts, estates, partnerships and associations, banks, thrifts, insurance
companies and other financial institutions, investment companies and other
pooled investment vehicles, all tax-exempt organizations such as those subject
to ERISA and other public and private pension funds, endowments and foundations
as well as corporations in similar lines of business to the Company’s, which
might be candidates for acquisition by or merger with , together with their
affiliates, divisions, subsidiaries and investment management consultants. All
Investor Candidates, if not merger or acquisition candidates, shall be
“accredited investors,” as that term is generally understood in the private
equity business;



In performing services hereunder, “AGENT” shall be regarded as an independent
contractor and marketing representative. “AGENT” shall not have any right or
authority to create any obligations of any kind on behalf of the Company, shall
make no representation to any third party to the contrary, and shall not make
any representations about the Company, its operations or finances other than
what the Company provides for inclusion in the Information Memorandum.  Nothing
contained in this Agreement shall be deemed or construed to create a partnership
or joint venture between Company and “AGENT” or between Company and any Investor
Candidate.


Section II: Fees, Expenses and Term


“AGENT” will be the exclusive financial advisor to and representative of the
Company for an initial period of 30 days, and then reverting to a non-exclusive
financial advisor for the next twelve consecutive (12) months commencing on the
date of this Agreement, with an option to extend this Agreement an additional 6
months, provided however, that either party may withdraw from this Agreement at
any time upon written notice to the other party.  Otherwise, this engagement and
the terms hereunder will con­tinue, subject to the same right of either party to
terminate on written notice to the other party, until a Transaction is
successfully completed or until the Agreement is terminated. Within three
business days after the effective date of any termination by the Company (the
"Termination Date"), “AGENT”  shall deliver to Company a list of all introduced
Investor Candidates, merger or acquisition candidates and Strategic Investors
(the "Covered Par­ties") with which “AGENT”  can confirm that (a) the Company,
at “AGENT’s” instigation or by “AGENTs” introduction, has had discussions
concerning a Transaction during the term of this Agreement and prior to receipt
of the notice of termination or (b) such Covered Parties have, prior to such
notice of termination, expressed an interest in considering or pursuing a
Transaction with Company. On and after the Termination Date, “AGENT” shall also
either destroy or return to Company any and all Information, Information
Memoranda and any other confidential information of the Company (including
extracts thereof), which are in “AGENT’s” possession or control. The provisions
concerning confidentiality, indemnification, compensation and the Company's
obligations to pay fees and reimburse expenses contained herein and the
Company's obligations contained in the Indemnifica­tion Provisions (as
hereinafter defined) will survive any such termination. “AGENT” agrees not to
use any confidential information about the Company for any purposes other than
in connection with a Transaction and directly related matters.
The Company will attach any investor candidate that is considered already
engaged with them on APPENDIX A, following the signature page. The company
agrees any investor candidate introduced by “AGENT” not on the list is
considered the “AGENT’s” introduction.


“AGENT” agrees to introduce the Company to certain potential Investor
Candidates.  Upon written request from the Company, “AGENT” may designate
independent counsel to prepare the appropriate documents (including subscription
and escrow agreement) with regard to the terms of any financial transactions and
the closing thereof. The Company is responsible for any and all reasonable
expenses associated with the Offering and the closing documents, escrow and
escrow agent. However incurrence of any such expenses over $2,500.00 shall
require the prior written consent for those expenses from the Company.


Stock Compensation Fees:
Within 5 business days upon the execution of this engagement, the Company will
deliver 500,000, fully paid for and earned, restricted shares of Neohydro
Technologies Corp aka Epoxy Inc common stock to Carter Terry & Company.  It will
be Carter Terry’s right to designate the distribution of these shares to
individuals within the firm at their discretion.  These shares shall maintain
piggy-back registration rights. The Company further agrees to approve and
provide payment for the opinion of resale of these shares in the event they have
not been registered after 6 months from the anniversary of the execution of this
agreement.


If, within the two year period commencing on the date hereof, the Investor
Candidate , singly or with others, purchases debt or equity securities of, or
loans money to the Company, the Company will pay “AGENT” within three business
days upon after any such transaction under the following terms below:
 
 
 
2

--------------------------------------------------------------------------------

 


(i)  
Cash Compensation Fees:  A success fee for debt and/or equity capital raised by
“AGENT” on behalf of Company shall be subject to the following fee structure:



a.  
10% of the amount for any equity or hybrid equity capital raised up to
$2,000,000

b.  
8%    of the amount for any equity or hybrid equity capital raised up to
$5,000,000

c.  
6%   of the amount for any equity or hybrid equity capital raised over
$5,000,000

 
(ii)  
A success fee which shall be the identical terms as in Section II (i) above of
the Aggregate Consideration (except as further defined in (iii) and (iv) below)
received by Company from any Transaction closed, including multiple successive
Transactions, with an Investor Candidate or a Strategic Candidate (or upon
closing a Transaction with a Covered Party, including multiple successive
Transactions, within twelve months after the Termination Date), which amount
will be paid when the Company receives the proceeds from the Transaction.

 
(iii)  
Restricted Stock: 

In connection with the compensation set forth above, the Company agrees to pay
“AGENT” amount of restricted shares equal to 4% of capital raised divided by the
closing price of the stock on the date of close for a period of two (2) years.
These shares shall have piggy back registration rights.  In the event the shares
are not registered within 6 months of the anniversary of this executed
engagement, the Company agrees to approve and pay for the opinion of sale under
Rule 144.
 
For purposes of this Agreement, "introduced" means that “AGENT” shall have
brought the prospective Investor Candidate, Strategic Investor or Transaction
(“Investor Candidate”) to the attention of the Company and “AGENT” shall have
been a procuring cause in its consummation of the matter.  “Procuring cause”
shall mean that “AGENT” shall have identified the Investor Candidate, the merger
or acquisition candidate or the Strategic Investor to Company and conducted
initial qualifying discussions regarding an Investment in or other Transaction
with Company, or caused the parties to have attended meetings for the purpose of
considering a Transaction.


For purposes of this Agreement, “Aggregate Consideration” shall mean the total
value of all cash, securities, other property and any other consideration,
including, without limitation (as, if and when received), any contin­gent,
earned or other assets or consideration, paid or payable, directly or
indirectly, in connection with the Transaction, net of any indebtedness owed
upon the same, it being the intention of this provision that the Aggregate
Consideration shall mean the net equity value of any cash, tangible assets or
measurable intangible assets acquired by, invested in, loaned to or transferred
to the Company. If any non-cash consideration is a class of newly-is­sued,
publicly-traded securities, then the fair market value thereof shall be the
average of the closing prices for the twenty trading days subsequent to the
fifth trading day after the consummation of the Transaction.  If no public
market exists for any securities issued in the Transaction or a class of
securities is not intended to be publicly traded or convertible into
publicly-traded securities, then the fair market value thereof shall be
determined by the valuation placed upon these securities by the parties to the
Transaction.


Section III: Indemnification


The Company agrees to indemnify and hold “AGENT”, which terms for the purposes
of this Agreement include the partners, controlling persons, officers, employees
and agents of “AGENT”, harmless from and against any and all losses, claims,
damages, costs, liabilities or expenses (including reasonable attorney’s fees
and expenses), joint or several, to which “AGENT” may become subject in
connection with its performance of the services described herein resulting from
Company’s material breach of this Agreement, gross negligence, willful
misconduct or misfeasance, provided, however, that Company shall not be liable
in any such case to the extent that any such loss, claim, damage, liability,
cost or expense is found in a final judgment by a court of law to have directly
resulted from the gross negligence or willful misconduct of “AGENT” .


 
3

--------------------------------------------------------------------------------

 
Likewise “AGENT” agrees to indemnify and hold Company, which terms for the
purposes of this paragraph include the subsidiaries, partners, controlling
persons, officers, stockholders and employees of Company, harmless from and
against any and all losses, claims, damages, costs, liabilities or expenses
(including reasonable attorney’s fees and expenses), joint or several, to which
Company may become subject resulting from “AGENT’s” material breach of this
Agreement, gross negligence, willful misconduct or misfeasance, provided
however, that “AGENT” shall not be liable in any such case to the extent that
any such loss, claim, damage, liability, cost or expense is found in a final
judgment by a court of law to have directly resulted from the gross negligence
or willful misconduct of Company.


Section IV: Other
Each party to this Agreement agrees to keep in strict confidence the proprietary
and non-public information of the other party during the term of this Agreement
and thereafter, provided however that the foregoing shall not prohibit
disclosures (i) pursuant to the exercise of the parties' responsibilities under
this Agreement; (ii) required by law or legal process (provided notice is given
prior to such disclosure); or (iii) of matters which become public other than by
the actions of the disclosing party hereunder.


If “AGENT” completes the Private Placement or any other Transaction pursuant to
the Agreement, “AGENT” may, at its own expense, place an announcement, subject
to Company’s prior consent and approval, in any newspapers and periodicals it
may select stating that “AGENT” has acted as financial advisor, investment
banker or placement agent for Company in the Transaction.
Carter, Terry & Company is a registered broker dealer, whose address is herein
below for to this contemplated transaction.


Carter, Terry & Company.
3060 Peachtree Rd
Suite 1200
Atlanta, GA 30305
Attention: Mr. Timothy J. Terry
Telephone: (404) 364-3070


This agreement shall be construed in accordance with the laws of the State of
Georgia and the parties agree to submit themselves to the jurisdiction of the
courts located in that state, which shall be the sole tribunals in which either
party may institute and maintain a legal proceeding against the other party
arising from any dispute hereunder.


If any agreement, covenant, warranty or other provision of this Agreement is
invalid, illegal or incapable of being enforced by reason of any rule of law or
public policy, all other agreements, covenants, warranties and other provisions
of this Agreement shall, nevertheless, remain in full force and effect. No
waiver by either party of a breach or non-performance of any provision or
obligation of this Agreement shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other provision of this Agreement. This
Agreement is the entire agreement of the parties with respect to the subject
matter hereof, supersedes all prior agreements and understandings, oral or
written, relating to the subject matter hereof, and may not be amended,
supplemented, or modified except by written instrument executed by all parties
hereto.  Neither party may assign any of its rights or obligations under this
Agreement without the prior written consent of the other party.


 
4

--------------------------------------------------------------------------------

 
All notices or other communications under this Agreement must be in writing and
sent by prepaid, first class airmail, delivered by hand or transmitted by
facsimile or email to the email address or facsimile number of the recipient set
out below or such other address, email address or facsimile number as may be
furnished in writing by the recipient to the other party.  The addresses, email
addresses and facsimile numbers of the parties for purposes of this Agreement
are:


Neohydro Technologies Corp aka Epoxy
Inc.                                 Carter, Terry & Company
500 North Rainbow
Boulevard                                                           3060
Peachtree Rd
Suite
300                                                                                               
Suite 1200
Las Vegas, NV
89107                                                                           Atlanta,
GA 30305
Dave@epoxyapp.com                                                                         Acabibi@carterterryco.com
 
 
Phone:  702-350-2449                                                                           Phone:   404-364-3070


If the foregoing is acceptable to you, please indicate your approval by signing
in the space provided and returning an executed copy of this Agreement to us.


We are very enthusiastic about working with your team toward the successful
completion of this assignment.
 
Understood and agreed, this 8th day of August, 2014.


Neohydro Technologies Corp aka Epoxy
Inc                                               Carter, Terry & Company.






_____________________________                                                         __________________________
David Gasparine –
CEO                                                                                     Timothy
J. Terry  -  CEO




 
5

--------------------------------------------------------------------------------

 


APPENDIX A
 
 
 

 
 
6

--------------------------------------------------------------------------------

 
